                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION

 In Re:                                           Case No. 19-50626-amk

 Jeffrey Buttermore
                                                  Chapter 13
 Beth Buttermore

 Debtor(s).                                       Judge Alan M. Koschik

                                    NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on May 9, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Brian Unger, Debtors’ Counsel
          brian@warnermendenhall.com

          Keith Rucinski, Trustee
          efilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov




19-50626-amk        Doc 19    FILED 05/09/19      ENTERED 05/09/19 14:14:55         Page 1 of 2
And by regular U.S. Mail, postage pre-paid on:

       Jeffrey Buttermore, Debtor
       1644 Allma Dr.
       North Canton, OH 44720

       Beth Buttermore, Debtor
       1644 Allma Dr.
       North Canton, OH 44720

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor




19-50626-amk      Doc 19    FILED 05/09/19       ENTERED 05/09/19 14:14:55        Page 2 of 2
